  Case 3:19-cv-02074-G Document 43 Filed 12/24/19              Page 1 of 24 PageID 804




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  NATIONAL RIFLE ASSOCIATION OF         §
  AMERICA,                              §
                                        §
       Plaintiff and Counter-Defendant, §
                                        §
  and                                   §
                                        §
      WAYNE LAPIERRE,                   §
                                        §
      Third-Party Defendant,            §
                                        § Civil Action No. 3:19-cv-02074-G
  v.                                    §
                                        §
  ACKERMAN MCQUEEN, INC.,               §
                                        §
      Defendant and Counter-Plaintiff,  §
                                        §
  and                                   §
                                        §
  MERCURY GROUP, INC., HENRY            §
  MARTIN, WILLIAM WINKLER,              §
  MELANIE MONTGOMERY, AND JESSE §
  GREENBERG,                            §
                                        §
       Defendants.                      §




           THE NRA’S RESPONSE TO DJ INVESTMENTS’ MOTION TO QUASH

       Plaintiff National Rifle Association of America (the “NRA”) files this Response to Non-

Party DJ Investments, LLC’s (“DJ” or “DJ Investments”) Motion to Quash (the “Motion”) as

follows:




                                              1
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                Page 2 of 24 PageID 805


                                            I.
                                      INTRODUCTION

       On November 7, 2019, the NRA served a subpoena duces tecum upon Brandon Winkler,

an agent and member of DJ Investments. In that subpoena—whose return date was November

25—the NRA propounded ten requests for production which sought information necessary to rebut

scandalous, false, and misleading allegations made by Ackerman McQueen, Inc. (“Ackerman”) in

its counterclaim. Mere days before DJ was due to respond, DJ’s counsel conferred with counsel

for the NRA and sought an extension. That extension was granted and the NRA permitted DJ an

additional nine days—until December 4—to respond to the subpoena. Rather than responding, DJ

filed the Motion. In the Motion, DJ makes a series of arguments which purport to demonstrate

that the NRA’s subpoena is unduly burdensome and ought to be quashed. Those arguments fail.


       The NRA’s requests for production are relevant and necessary to rebut the false,

scandalous, and misleading allegations put forth by Ackerman McQueen in its counterclaim. The

NRA propounded those requests in a manner that conformed with all formalities and afforded DJ

a reasonable opportunity to respond. That DJ declined to do so is its fault alone. The Motion

should be denied.


                                     II.
                 THE SUBPOENA SEEKS RELEVANT INFORMATION.

       In its Motion and in its objections to the NRA’s requests, DJ Investments asserts that the

information the NRA seeks is irrelevant. See Motion at 2, 3, 4, and 8; see generally DJ’s

Objections to the NRA’s Subpoena. That contention is wrong for two principal reasons. First,

DJ’s motion paints a misleading picture of its relationship to Ackerman McQueen and to the

underlying suit. Second, the information the NRA seeks is necessary to rebut a series of false,

misleading, and highly inflammatory allegations Ackerman made in its counterclaim.

                                               2
     Case 3:19-cv-02074-G Document 43 Filed 12/24/19              Page 3 of 24 PageID 806


A.      Governing Legal Standard

        “When a subpoena is issued as a discovery device, relevance . . . is measured according to

the standard of Federal Rule of Civil Procedure 26(b)(1).” Booth v. City of Dallas, 312 F.R.D 427,

430 (N.D. Tex. 2015) (quoting Williams v. City of Dallas, 178 F.R.D. 103, 110 (N.D. Tex. 1998)

(internal alterations omitted). Under Rule 26, the NRA need only demonstrate that the information

sought bears some “relevan[ce] to the subject matter involved in the pending action.” That

standard “has been construed broadly to encompass any matter that bears on, or that reasonably

could lead to other matter that could bear on, any issue that is or may be in the case.” Southwest

Hide Co. v. Goldston, 127 F.R.D. 481, 483 (N.D. Tex. 1989) (quoting Oppenheimer Fund v.

Sanders, 437 U.S. 340, 351 (1978)). “The term ‘relevant’ should be interpreted ‘very broadly’ to

mean matter relevant to anything which is or may become an issue in the litigation.” Id.

“[R]elevance is broadly defined in the context of discovery.” Wyatt v. Kaplan, 686 F.2d 276, 284

(5th Cir. 1982). “A discovery request is not overly broad or irrelevant if the information sought

appears to be reasonably calculated to lead to the discovery of admissible evidence.” Smith v.

Energy Development Corp., Case No. CIV.A. 96–3910., 1997 WL 198059 at *2 (E.D. La. April

22, 1997). Measured against the permissive standards of Rule 26, the NRA’s subpoena seeks

relevant, material information concerning matters which are or may become issues in this

litigation.


B.      DJ Investments is an Instrumentality of Ackerman McQueen Whose Members are
        Either Defendants, Witnesses, or Key Participants in the Facts at Issue in this Case.

        The information sought by the subpoena concerns the conduct of an entity that, as public

records indicate, is an instrumentality of three defendants in this action (Ackerman McQueen,

Jesse Greenberg, and William Winkler), is owned by an individual (Revan McQueen) whom the

First Amended Complaint plausibly alleges engaged in fraudulent misconduct, and has, as its

                                                3
     Case 3:19-cv-02074-G Document 43 Filed 12/24/19               Page 4 of 24 PageID 807


agent, an individual (Brandon Winkler) who is likely to be a witness in this case. Were these facts

not enough, the information sought by the NRA is plainly relevant as it is necessary to rebut series

Ackerman McQueen’s scandalous, false, and profoundly misleading accusations.

C.      The Information Sought is Relevant because the NRA Requires it to Rebut a Series
        of Salacious, False, and Improper Allegations Made in Ackerman McQueen’s
        Counterclaim.

        In its First Amended Complaint, the NRA plausibly alleged the existence of a systematic

pattern of fraud, deceit, and extortion perpetrated by Ackerman, its highest-ranking executives,

and its wholly-owned subsidiary, Mercury Group. In response to those allegations, Ackerman

McQueen unleashed a deluge of false and inflammatory allegations against the NRA and Mr.

LaPierre.   Beginning with the very first paragraph of Ackerman’s counterclaim—in which it

alleges that the NRA’s claims constitute an “attempt to deflect attention from the NRA’s gross

financial mismanagement at the hands of LaPierre”—Ackerman paints a false and misleading

picture of the NRA and Mr. LaPierre’s conduct. Ackerman McQueen’s Counterclaim and Third-

Party Complaint at ¶ 1. Among its many scandalous and false allegations are the following:

that,“[t]hroughout his tenure with the NRA, LaPierre has routinely used third-party vendors like

AMc to conceal his penchant for personal spending”; that LaPierre engaged in “fraudulent

conduct”; that LaPierre engaged in “profligate misuse of NRA funds for personal and family

benefit,” that LaPierre was “beset by paranoia,” that “LaPierre set out to destroy the NRA’s

relationship with AMc,” and that LaPierre was more concerned with “enhanc[ing] his personal

brand” than benefiting the NRA. Id. at ¶¶ 5, 17, 23, 49, and 69. Though these are but a sample of

the many improper and false allegations leveled by Ackerman, one specific allegation is of

particular importance to DJ’s Motion. In paragraph 51 of its Counterclaim, Ackerman directly

puts the conduct of itself and DJ at issue:



                                                 4
   Case 3:19-cv-02074-G Document 43 Filed 12/24/19                  Page 5 of 24 PageID 808


       AMc first became suspicious of LaPierre’s misuse of funds when AMc was asked
       to facilitate and help structure the financing of a personal home for LaPierre and
       his wife. Ostensibly for “safety” reasons, LaPierre began looking for a home where
       he would be better protected than his current residence. As the search expanded,
       LaPierre passed over numerous safe housing options in favor of a $6 million
       mansion with no greater safety benefits. At that point, AMc refused to continue
       participating in the house transaction.

As with the rest of Ackerman’s false and improper allegations, the NRA denies this allegation

unequivocally. Having made it, Ackerman and its associates cannot invoke this Court’s authority

to shield their conduct from scrutiny. Rather, having specifically put its and DJ’s conduct at issue

with respect to the housing transaction, Ackerman has opened the door to discovery concerning

DJ’s conduct. The NRA believes that the allegations contained in paragraph 51 give rise to three

distinct issues of fact; because those issues of fact were offered by Ackerman in support of its false

allegations against the NRA and Mr. LaPierre, the NRA is entitled to seek such discovery as is

necessary to address them.


       The first issue of fact is whether Ackerman is telling the truth when it states that it was

“asked to facilitate and help structure the financing of a personal home for LaPierre and his wife”—

that is, was Ackerman’s participation in the transaction at the NRA’s request or at Ackerman’s

own insistence? The second issue of fact is whether Ackerman is telling the truth when it states

that “LaPierre passed over numerous safe housing options in favor of a $6 million mansion with

no greater safety benefits.” Id. at ¶ 51. Because Ackerman made that accusation as part of its

attempts to redirect scrutiny from its own misconduct and to make false allegations about the NRA

and Mr. LaPierre, the NRA is entitled to take such discovery as is necessary to rebut it. The third

issue of fact is whether Ackerman is telling the truth when it states that “AMc refused to continue

participating in the house transaction” on the grounds of Mr. LaPierre’s desire for an opulent home.




                                                  5
     Case 3:19-cv-02074-G Document 43 Filed 12/24/19                        Page 6 of 24 PageID 809


Because Ackerman made that allegation in support of its general attack upon the NRA and Mr.

LaPierre, the NRA is entitled to take discovery to test the veracity of that assertion.


        DJ’s position in its Motion is flatly inconsistent with Ackerman’s knowing and deliberate

choice to inject a series of scandalous allegations about Mr. LaPierre into this case. Because the

Federal Rules of Civil Procedure require that a party not include “immaterial, impertinent, or

scandalous matter” in its pleadings, this Court must presume the relevance of the allegations

Ackerman made concerning the LaPierre home unless and until Ackerman disavows and agrees to

strike those allegations. Were Ackerman to do so, the NRA would be willing to engage in good

faith discussions concerning narrowing the scope of the subpoenas at issue. But until that point,

Ackerman and its associates cannot lob allegations without scrutiny; the NRA must be able to seek

such information as is necessary to expose Ackerman’s half-truths and outright falsehoods. That

is exactly the information the subpoena seeks.


                                 III.
      THE NRA AFFORDED DJ A REASONABLE TIME IN WHICH TO RESPOND

A.      After Multiple Diligent Efforts, The NRA Serves Its Subpoena On DJ On November
        7, 2019, Thereby Affording DJ Seventeen Days In Which To Respond.

        On November 1, 2019, the NRA issued a subpoena to DJ Investments with a return date of

November 18, 2019.1          That subpoena was to be served upon DJ’s registered agent—and a

defendant in this litigation—Jesse Greenberg. Ex. A, p. 1. On November 4, a process server was

dispatched to 1717 McKinney Street, Suite 1800 in Dallas Texas—Ackerman McQueen’s Dallas

office and DJ’s registered place of business. Id. at p. 2. At 2:20 p.m., service was attempted on

Greenberg but was rebuffed; a security officer working the premises informed the process server


        1
          A true and accurate copy of the subpoena and an accompanying proof of due diligence is attached to this
Response as Exhibit A. (“Ex. A”).

                                                       6
   Case 3:19-cv-02074-G Document 43 Filed 12/24/19                          Page 7 of 24 PageID 810


that he was not aware of any DJ Investments at that address. Id. In a further attempt to effectuate

service, contact was made with Ackerman personnel located in Suite 1800. Ibid. In response to

the security guard and the process server’s inquiry, Ackerman employees represented that no Jesse

Greenberg worked for Ackerman and that they were unaware of any entity by the name of DJ

Investments. Ibid. Thereafter, the NRA attempted service upon Mr. Greenberg at 3902 Fairfax

Avenue in Dallas, Texas.2 After two days of attempts, Mr. Greenberg contacted the process server

and stated that he was out of the country until January 2020. Ex. B, p. 2.


        Recognizing the futility of serving Greenberg, the NRA explored its alternatives and settled

upon serving Brandon Winkler, an agent of DJ Investments.3 Ex. C, p. 1. On November 7, 2019,

the NRA issued a second subpoena to be served upon Mr. Winkler at 1601 NW Expressway Suite

in Oklahoma City. Ibid. The return date of this second subpoena was November 25, 2019. Ibid.

That same day, a process server was dispatched and, at 3:37 p.m., service was effectuated upon

Mr. Winkler. Id., p. 2. Thus, as of the date of service on November 7, DJ Investments had eighteen

days in which to collect and produce the requested documents. It declined to do so. Instead, mere

days before the subpoena’s return date, counsel for DJ Investments contacted counsel for the NRA

and requested an extension. After good faith consideration of DJ’s request, the NRA agreed to

offer an extension until December 4, 2019. Thus, as a consequence of the NRA’s diligent efforts

at service and willingness to afford DJ additional time in which to comply, DJ had twenty-seven

days—nearly an entire month—in which to compile and produce the requested documents.




        2
         A true and accurate copy of the subpoena and accompanying proof of due diligence is attached to this
Response as Exhibit B (“Ex. B”).
        3
           A true and accurate copy of the subpoena and accompanying proof of service is attached to this Response
as Exhibit C (“Ex. C”).

                                                        7
     Case 3:19-cv-02074-G Document 43 Filed 12/24/19              Page 8 of 24 PageID 811


B.      Twenty-Seven Days Is A Reasonable Period Of Time In Which To Expect Compliance
        With A Subpoena.

        In its Motion, DJ complains that twenty-seven days is too little to respond to the NRA’s

requests for production. Invoking Federal Rule of Civil Procedure 45, DJ contends that the NRA

failed to “allow a reasonable time” to comply with its requests for production. That argument is

fundamentally mistaken as a matter of fact and of law.


        First, DJ’s argument rests upon the false premise that service was only effectuated on

November 21, 2019, thereby permitting it a mere four days in which to respond to the NRA’s

requests. As an initial matter, DJ’s factual assertion concerning the date of service is wholly

without substantiation and thus ought to be rejected on that basis alone. Moreover, as described

above, service was actually effectuated on Brandon Winkler on November 7, 2019, thereby

permitting DJ 18 days in which to respond by the initial response date and, after the NRA’s

generous grant of an additional 9 days, twenty-seven days—nearly an entire month—in which to

respond.


        Second, the law is clear that twenty-seven days is a reasonable period of time in which to

respond. Because Rule 45 does not afford a clear definition of what constitutes a “reasonable”

period of time in which to respond, courts considering motions to quash engage in a fact-sensitive

inquiry. In conducting that inquiry, most courts have concluded that time periods shorter than

twenty-seven days can be reasonable. See, e.g., Biological Processors of Alabama, Inc. v. North

Georgia Environmental Services, Inc., Case No. 09–3673 2009, WL 1663102 at *2 (E.D. La.

2009); Freeport McMoran Sulpher, LLC v. Mike Mullen Energy Equipment Resource, Inc., Case

No. Civ.A.03–1496, 2004 WL 595236 at *9 (E.D. La. 2004) (“On its face, [a] 14-day time period

cannot be held to be unreasonable. Rather, the reasonableness of the time allowed for compliance


                                                8
   Case 3:19-cv-02074-G Document 43 Filed 12/24/19                  Page 9 of 24 PageID 812


seems to be judged depending on the underlying circumstances.”); Abbott v. Graves, Case No. 07-

0454, 2008 WL 11353749 at *6 (E.D. La. 2008) (holding that “a subpoena may have a return date

of less than 14 days, provided that the notice is reasonable”); Scott v. Southern Electric Supply

Company, Inc. Case No. 3:13CV119-SA-SAA, 2013 WL 12411044 *3 (N.D. Miss. 2013) (holding

that “although the circumstances in this case were unusual, in this District, the general rule is that

there must a minimum of 7 days between service of a subpoena and the date it is returnable”);

Ramirez v. Abreo, Case No. 5:09-CV-190-C, 2010 WL 11565408 at *2 (N.D. Tex. Mar. 1, 2010).

That the Court should not quash the NRA’s subpoena is further evidenced by the relevant legal

standard: DJ Investments bears the burden of demonstrating unreasonableness; it cannot merely

assert it in an unsubstantiated and conclusory fashion. See Ruelas v. Western Truck and Trailer

Maintenance, Inc., Case No. 18-CV-02-DC-DF, 2019 WL 659022 at *1 (W.D. Tex. Feb. 14, 2019)

(“The party moving to quash or modify the subpoena bears the burden of proof.”) (citing Wiwa v.

Royal Dutch Petroleum Co., 392 F.3d 812, 817-18 (5th Cir. 2004)). Far from meeting that burden,

DJ has offered only unsubstantiated, vague, and conclusory allegations concerning why it could

not have complied in the time provided. Such allegations are patently insufficient to permit the

quashing of a subpoena seeking material information.


                                   IV.
            THE NRA’S SUBPOENAS ARE NOT OTHERWISE DEFICIENCT

       In addition to its arguments concerning the subpoena’s relevance and the time afforded to

respond to it, DJ also argues that the subpoenas ought to be quashed because they impose an undue

burden, because they seek production of privileged or other protected matters, and because they

seek the production of confidential commercial information. These arguments are without merit.




                                                  9
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                Page 10 of 24 PageID 813


A.     The NRA’s Subpoenas Do Not Impose An Undue Burden.

       DJ asserts that the subpoenas impose an undue burden and thus ought to be quashed. In

Wiwa v. Royal Dutch Petroleum Co., the Fifth Circuit articulated the standards governing whether

a subpoena presents an undue burden:


       To determine whether [a] subpoena present an undue burden, [courts] consider the
       following factors: the relevance of the information requested, the need of the party
       for the documents, the breadth of the document request, the time period covered by
       the request, the particularity with which the party describes the requested
       documents, and the burden imposed. Further, if the person to whom the document
       request is made is a non-party, the court may also consider the expense and
       inconvenience to the non-party.
392 F.3d 812, 818 (5th Cir. 2004). DJ Investments bears the burden of demonstrating that the

NRA’s requests are unduly burdensome. Id. Here, the NRA has already demonstrated the

relevance of the documents sought. The subpoenas seek the production of an instrumentality of a

defendant (Ackerman McQueen) operated by two defendants (Greenberg and William Winkler),

owned in part by a non-party co-conspirator (Revan McQueen) and which maintains a potential

witness (Brandon Winkler) as its agent. The NRA has substantial need of the documents sought

because they are necessary to rebut Ackerman McQueen’s false allegations concerning Mr.

LaPierre and the NRA’s conduct in the house purchase transaction. DJ’s arguments with respect

to the other elements of the undue burden analysis are similarly unavailing.


       Turning first to the issue of the time period covered by the subpoenas, the NRA’s subpoena

does not cover an unreasonably large time period. As DJ itself knows, that entity was only created

in 2015 such that the subpoena, rather than seeking documents created across an unlimited period

of time, is limited to the relatively recent past. A time span of four years—especially when, as

demonstrated below, the universe of records sought is fairly narrow—cannot be unduly

burdensome or unreasonable in these circumstances. And to the extent the court believes the lack

                                               10
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                            Page 11 of 24 PageID 814


of time period specified is problematic, the court should modify rather than quash the subpoena.

See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004) (“Generally,

modification of a subpoena is preferable to quashing it outright.”).

         Turning next to the question of the breadth of the document request and the burden that

breadth imposes upon DJ, DJ’s insistence that the NRA’s “voluminous”4 requests will impose an

undue burden cannot stand up to scrutiny. First, as DJ has repeatedly emphasized, DJ is a small

entity which engaged in only two real estate transaction, one of which was never consummated.

It cannot be the case that the universe of documents concerning only two transactions over the

course of three years is so expansive as to present an undue burden.5 Similarly, the number of

custodians from which documents and records are sought appears to be fairly narrow. As public

records demonstrate, DJ had only five members—Greenberg, William Winkler, Revan McQueen,

Brandon Winkler, and the Angus McQueen trust.6 In neither the Winkler Declaration nor its brief

does DJ point to any other “executive[], employee[], director[], manager[],” or “agent[]” whose

documents would have to be collected in order to comply with the subpoena. Thus, it appears that,

at most, the subpoena would require five individuals or entities—two of whom are named

defendants in this action—to produce any records concerning one of two transactions conducted

within the last three years. Whatever burden that might impose—and the NRA doubts that it gives

rise to more than the most trivial burden—is far outweighed by the importance of the information

the NRA seeks. See Dimitric v. Texas Workforce Com’n, Case No. G-07-0247, 2008 WL 2630089

at *1 (S.D. Tex. June 30, 2008) (stating that, in evaluating whether a subpoena imposes an undue


         4
             Motion at p. 10.
         5
             See Declaration of William Winkler in Support of DJ Investments, LLC’s Motion to Quash Subpoena ¶¶ 3,
9, and 13.
          6
            A document filed with the State of Texas lists the members of DJ Investments. A true and accurate copy
of that document is attached to this Response as Exhibit D.

                                                         11
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                               Page 12 of 24 PageID 815


burden, a court must “balance the interests served by demanding compliance with the subpoena

against the interests furthered by quashing it”) (quoting 9A Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 2463 (2d ed.1995)).

         Alongside its formulaic recitation of the documents and records sought by the subpoena,

DJ also rests its overbreadth argument on a series of purportedly “facially overbroad” definitions.

Motion at p. 8 (“The NRA’s definitions are facially overbroad.”). Among the words that DJ

objects to are “document,” “record,” “refer,” “relate to,” “you,” and “your.” But the NRA’s use

of those terms gives those terms no greater breadth than they bear in ordinary English usage.

Indeed, the NRA’s use of those terms is no broader—and, in fact, in some respects, is narrower—

than Ackerman McQueen’s use of the same or closely related terms. That DJ’s quarrel is not with

the NRA but with the English language itself is demonstrated by reference to major dictionaries:


         Word                     The NRA’s                    Ackerman McQueen’s                      Canonical
                                 “Overbroad”                       Definitions7                        Definition
                                   Definition
   “Refer or relate        “[C]oncerning, relating         The term "concerning"                         Refer8
         to”               to, reflecting, referring       should be understood to               1. to have relation
                           to, having a relationship       refer to constituting,                or connection;
                           to, pertaining to,              relating to, referring to,            2. to think of,
                           identifying, containing,        describing, evidencing,               regard, or classify
                           pertinent to, setting           showing, demonstrating,               within a general
                           forth, showing,                 analyzing, reflecting,                group or category;
                           disclosing, describing,         constituting, containing,             3. to explain in
                           explaining,                     embodying, setting forth,             terms of a general
                           summarizing,                    identifying, stating, dealing         cause.
                           evidencing, or                  with, supporting,
                           constituting, directly or       contradicting, or is in any                   Relate9

         7
           Each of these definitions has its origin in a subpoena that Ackerman propounded to non-party Forensic Risk
Alliance in an action pending before the Virginia courts. A copy of that subpoena is attached to this response as Exhibit
E.
         8
             “Refer,” Merriam-Webster Online Dictionary. https://www.merriam-webster.com/dictionary/refer (Dec.
15, 2019).
         9
             “Relate,” Merriam-Webster Online Dictionary https://www.merriam-webster.com/dictionary/relate (Dec.
15, 2019).

                                                          12
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                    Page 13 of 24 PageID 816


                        indirectly, in whole or    manner whatsoever
                        in part, or to be          pertinent to that subject."    1. to show or
                        otherwise factually,                                      establish logical or
                        legally, or logically      "Relate, related to, relating, causal connection
                        connected to the subject   or relating to refers to any   between
                        matter of the particular   act, work, meeting, oral or 2. to have
                        Request."                  written communication, or relationship or
                                                   document, referring,           connection
                                                   directly or indirectly, in     3. to have or
                                                   any way to the described       establish a
                                                   facts, or evidencing,          relationship
                                                   directly or indirectly, such
                                                   facts.


  “Document” and "all writings of any sort         "Document shall have the           Document10
     “Record”    . . . includ[ing] . . . all       broadest meaning possible
                 original and non-                 and should be understood       1. an original or
                 identical copies . . . and        to include any written,        official paper relied
                 all . . . drafts of the           printed, typed, and            on as the basis,
                 following items":                 visually, aurally, or          proof, or support of
                 "agreements,                      electronically reproduced      something;
                 communications,                   material of any kind,          2. something (such
                 correspondence, letters,          whether or not privileged,     as a photograph or a
                 telegrams, cables,                including, but not limited     recording) that
                 telexes, memoranda,               to, electronic mail,           serves as evidence
                 records, books,                   computer files, source         or proof;
                 journals, summaries of            code, back up media, and       3. a writing
                 records or papers,                databases; files and file      conveying
                 minutes, cables, telexes,         folders; text messages;        information;
                 memoranda, records,               social media messages,         4. a material
                 books, journals,                  communications, or posts       substance (such as a
                 summaries of records or           (including but not limited     coin or stone)
                 papers, minutes,                  to Facebook, Facebook          having on it a
                 calendars, affidavits,            Messenger, Instagram,          representation of
                 recordings (video or              Slack, Twitter, Apple          thoughts by means
                 audio), electronic mail,          messaging, WhatsApp,           of some
                 text messages,                    WeChat, and Jabber) books      conventional mark
                 memoranda of                      and their contents, whether    or symbol;
                 telephone calls,                  printed or recorded or         5. in its most
                 conversations,                    reproduced by hand or any      extended sense,
                 telephone calls,                  other mechanical process;      including any
                 meetings, contracts,              and all other tangible         writing, book, or

         10
            “Document,”      Merriam-Webster        Online        Dictionary.      https://www.merriam-
webster.com/dictionary/document (Dec. 15, 2019).

                                                   13
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                         Page 14 of 24 PageID 817


                          notes, marginal               manifestations of              other instrument
                          comments appearing on         communications whether         conveying
                          or affixed to any             or not claimed to be           information; any
                          document, day timers,         privileged, confidential, or   material substance
                          date books, messages,         personal; namely,              having on it a
                          letters of credit,            communications, including      representation of
                          invoices, statements of       intra-company                  the thoughts of men
                          account, financial            communications,                by means of any
                          statements, receipts,         correspondence, telegrams,     species of
                          promissory notes,             memoranda, summaries or        conventional mark
                          security agreements,          records of telephone           or symbol.11
                          deeds of trust,               conversations, summaries
                          instruments purporting        or records of personal               Record12
                          to grant or evidencing        conversations, diaries,        1. an account in
                          any security interest or      forecasts, statistical         writing or the like
                          lien, loan agreements,        statements, plans,             preserving the
                          projections, working          specifications, data sheets,   memory or
                          papers, securities,           drawings, graphs, flow         knowledge of facts
                          ledgers, cancelled            charts, prototypes and         or events;
                          checks and bank drafts        tangible things, evaluation    2. information or
                          (front and back), check       boards, photographs, films,    knowledge
                          stub receipts, and other      pictures, and videotapes;      preserved in writing
                          data, documents, paper,       minutes or record of           or the like;
                          or writings of whatever       meetings, including            3. a report, list, or
                          description including,        directors' meetings,           aggregate of actions
                          but not limited to, any       minutes, or records of         or achievements;
                          data or information           conference; expressions of     4. something that
                          which is electronically       statements or policy; lists    recalls or relates
                          recorded or shared,           of persons attending           past events.
                          contained in any              meetings or conferences;
                          computer, mobile              reports and/or summaries
                          device, or other              of interviews or
                          information retrievable       investigation; opinions or
                          device or that otherwise      reports of consultants'
                          can be obtained or            patent appraisals; opinions
                          translated through            of counsel; agreements;
                          detection devices or          records, reports, or
                          other means into any          summaries of negotiations;
                          reasonably useable or         brochures, pamphlets,
                          recordable format,            advertisements, circulars,
                          including any material        trade letters, packing
                          meeting the definition        materials and notices, press

        11
             “Document,” Webster’s New International Dictionary (1932).
         12
            “Record,” Merriam-Webster Online Dictionary. https://www.merriam-webster.com/dictionary/record
(Dec. 15, 2019).

                                                       14
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                 Page 15 of 24 PageID 818


                     of "document" provided     releases; litigation files and
                     in the Federal Rules of    databases; and any drafts
                     Civil Procedure.”          or revisions of any
                                                document and any notes or
                                                comments appearing on
                                                any document, whether
                                                preliminary or marginal. A
                                                comment or notation
                                                appearing on any
                                                document, and not a part of
                                                the original document, is
                                                considered a separate
                                                document within the
                                                meaning of the term. A
                                                draft or non-identical copy
                                                is a separate document
                                                within the meaning of the
                                                term.
      “You” or       the person or entity        The term "you" or "your" .
      “Yours”        summoned in the                . . includes all agents,      1. the one or ones
                     attached subpoena,         officers, directors, partners,   being addressed —
                     including all present          associates, members,         used as the pronoun
                     and former agents,               managers, owners,              of the second
                     employees,                   shareholders, employees,        person singular or
                     representatives,             staff members, attorneys,          plural in any
                     advisors, officers, task              consultants,              grammatical
                     force officers, attorneys,          representatives,        relation except that
                     consultants,                 subsidiaries thereof, and        of a possessive;
                     investigators,             any others acting on [your]      2. of or relating to
                     individuals, and entities               behalf.              you or yourself or
                     acting on behalf of, or                                          yourselves
                     pursuant to, the                                                especially as
                     direction of such person                                        possessor or
                     or entity                                                        possessors


The chart above demonstrates two things. First, it demonstrates that the NRA’s use of terms in its

requests for production is no broader than the meaning of those terms as recognized by canonical

dictionaries. Second, it demonstrates that, however broad the NRA’s requests may be, Ackerman

McQueen’s requests have been considerably broader. DJ’s argument that the NRA’s use of terms

is too broad cannot be taken seriously and should be rejected.



                                                15
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                   Page 16 of 24 PageID 819


       In sum, DJ cannot meet its burden of establishing the overbreadth of the NRA’s requests.

Moreover, DJ’s arguments concerning the breadth of the subpoena fail on all accounts. DJ cannot

show that the subpoenas seek anything more than documents from five people concerning two

transactions over three years. Such a request is not unduly burdensome.

B.     The NRA’s Subpoenas Do Not Impermissibly Seek Privileged Information

       DJ asserts that the NRA’s subpoenas are “improper to the extent they seek privileged

attorney-client communications between DJ Investments or WBB Investments and their

attorneys.” DJ is mistaken.

               a.      DJ cannot invoke WBB’s privilege

       DJ argues that requests 4-7 are improper to the extent they seek attorney-client

communications between WBB and its attorneys. This argument is frivolous. As DJ itself

concedes, the NRA “now removed DJ Investments . . . and the NRA now solely controls WBB

Investments.” It is a basic principle of the law governing attorney-client privilege that “the

attorney-client privilege is . . . held by the client.” In re Grand Jury Proceedings, 43 F.3d 966, 972

(5th Cir. 1994). With respect to communications between WBB and its counsel, WBB is the client

and thus the only party entitled to invoke the attorney-client privilege; because the NRA controls

WBB, it holds the privilege and thus may permissibly seek documents concerning correspondence

between WBB and its counsel.

               b.      DJ Investments and the NRA were Joint Clients

       DJ also argues that requests 4-7 are improper because they seek communications between

DJ and its counsel. Requests # 4,5, 6, and 7 all concern documents related to the formation and

creation of WBB, a project in which DJ concedes that it and the NRA were joint participants. See

Def. Mot. at 3 (“The NRA owned a 99 percent interest in WBB Investments and DJ Investments

owned the remaining 1 percent interest. Had the transaction been completed, DJ would have been

                                                 16
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                 Page 17 of 24 PageID 820


tasked with managing the property for LaPierre and the NRA.”). The NRA and DJ Investments

were thus joint clients with respect to all communications with counsel related to the WBB-DJ

house transactions. It is a well-established principle of law that, where litigation arises between

two parties that were jointly represented, communication by one or the other party with joint

counsel are not protected from discovery by the attorney-client privilege. See, e.g., In re Mirant

Corp., 326 B.R. 646 (Bankr. N.D. Tex. 2005); E.F. Hutton & Co. v. Brown, 305 F. Supp, 371,

393 (S.D. Tex. 1969) (“Information imparted to the common attorney relating to the subject of the

joint representation is imparted for the mutual benefit of the joint clients and is therefore not

privileged against any of them.”); Official Comm. of Unsecured Creditors v. Fleet Retail Fin.

Group, 285 B.R. 601, 649 (D. Del. 2002) (“Generally, where the same lawyer jointly represents

two clients with respect to the same matter, the clients have no expectation that their confidences

. . . will remain secret from each other.”).

C.     The Subpoenas Do Not Impermissibly Seek Confidential Commercial Information

       DJ argues that the subpoenas “request an abundance of confidential commercial

information.” It also objects to the NRA’s request for tax returns. Again, it must be emphasized

that a party seeking to quash or modify a subpoena bears the burden of persuasion. DJ’s arguments

are short, perfunctory, vague, and conclusory with respect to these issues. They ought to be

disregarded for that reason. With respect to the one issue which DJ addresses with specificity—

the issue of DJ’s tax returns—the NRA is willing to engage in good faith discussions to try to reach

a consensual resolution.

D.     Conclusion

       In sum, the NRA’s requests are not unduly broad, they do not improperly seek privileged

information, and any concerns about confidential commercial information can be obviated by a



                                                17
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                   Page 18 of 24 PageID 821


protective order. Accordingly, the NRA’s requests for production are proper. The NRA now turns

to and rebuts DJ’s specific objections to each request.

                                  V.
 DJ’S SPECIFIC OBJECTIONS TO THE NRA’S REQUESTS ARE WITHOUT MERIT

A.     Request 1: DJ’s Actual And Potential Purchases

       The NRA’s First Request for Production seeks the production of “[a]ll documents and

records that refer to or relate to [DJ Investment’s] actual or potential purchases, sales, or holdings

of real property or any other type of property.” The information the NRA seeks is relevant for

two reasons. First, Request 1 is intended to adduce evidence concerning the WBB Investments

transaction, including all internal deliberations at DJ investments concerning the transaction. This

evidence will cast light on the veracity of Ackerman’s allegation that the transaction was proposed

by the NRA and LaPierre, that LaPierre declined to purchase several homes (a fact that Ackerman

uses to make false insinuations about Mr. LaPierre’s motives) and on whether Ackerman’s

contention that it walked away from the transaction is accurate. Moreover, DJ’s arguments and

objections with respect to this request are vague, conclusory, and without substantiation and should

be ignored.

B.     Request No. 2: DJ’s Communications With, Regarding, Or On Behalf Of The NRA

       The NRA’s second Request for Production seeks “[a]ll documents and records that refer

or relate to communications with or on behalf of the National Rifle Association of America

("NRA"), or an agent, director, employee, officer, representative of the NRA, or an individual

purporting to act on behalf of the NRA.” The information sought by this request is directly relevant

to the false, salacious, and misleading allegations Ackerman McQueen made concerning the NRA

and Mr. LaPierre’s participation in a contemplated purchase of a home for Mr. LaPierre. By

seeking the documents and records that refer to communication with or on behalf of the NRA, the


                                                 18
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                  Page 19 of 24 PageID 822


request will gain insight into internal DJ deliberations concerning communications with the NRA

along with internal DJ deliberations concerning communications to make on the NRA’s behalf.

Information about these deliberations and discussions will allow the NRA to examine the factual

basis for Ackerman’s claims that it was asked by the NRA to participate in the purchase of the

home, that Mr. LaPierre passed over several homes in favor of an opulent mansion (an allegation

Ackerman deploys in service of its conspiracy theory about Mr. LaPierre and the NRA’s motives),

and the veracity of Ackerman’s claim that it walked away from the transaction. While DJ argues

that “to the extent any documents response to Request 2 . . . are relevant, those are already in the

NRA's possession, custody, or control,” that allegation is vague, conclusory, and without

substantiation.

C.     Request No. 3: DJ’s Corporate Information

       Request number three seeks “[d]ocuments and records sufficient to show . . . [DJ's]

corporate structure, [DJ's] Articles of Incorporation and corporate bylaws, the identity of each of

[DJ's] investors or members, the identity of each subsidiary, parent, sibling, and affiliated entity,

and the names of each of [DJ's] executives, employees, directors, managers or agents.” DJ’s

arguments and objections with respect to Request No. 3 are vague, conclusory, without

substantiation, and thus ought to be ignored. Moreover, the documents sought are relevant to

rebutting Ackerman’s claims concerning Ackerman and DJ’s participation in the housing

transaction and, because they constitute routine documents to be filed at the incorporation of an

entity, easily accessible to DJ; thus, their collection and production imposes no undue burden.

D.     Request No. 4: WBB’s Formation

       Request No. 4 seeks “[a]ll documents and records that refer or relate to the formation,

creation, drafting, development, and execution of the Company Agreement of WBB Investments,

LLC, dated May 11, 2018.” These documents are relevant and necessary to disprove Ackerman’s

                                                 19
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                 Page 20 of 24 PageID 823


factual assertions concerning their and DJ’s conduct with respect to the purchase of the LaPierre.

To the extent that DJ’s objection to this request is founded upon the protections of the attorney-

client privilege, the NRA believes that no such privilege is applicable either because DJ cannot

invoke the privilege of WBB or because, for those communications between DJ and its counsel

concerning the LaPierre house transaction, the NRA and DJ were commonly-represented such that

the privilege does not bar disclosure. With respect to DJ’s arguments that Request No. 4 imposes

an undue burden, such arguments are vague, conclusory, without substantiation, and thus ought to

be ignored.

E.     Request No. 5: Engagement Letters

       Request No. 5 seek the production of “[a]ll engagement and retention letters with any

attorney concerning the formation, creation, drafting, development, and execution of the Company

Agreement of WBB Investments, LLC, dated May 11, 2018.” In response to this request, DJ offers

vague, conclusory, and unsubstantiated objections to the effect that this information is irrelevant

and that its compilation and production will impose an undue burden. The document and

information sought by Request No. 5 are relevant to Ackerman’s claims concerning it and DJ’s

conduct with respect to the LaPierre house transaction. DJ’s arguments concerning the burden

imposed by compliance should be ignored on account of their conclusory nature. To the extent

DJ’s objection to Request No. 5 rests upon the protections of the attorney-client privilege, that

privilege is inapplicable. First, engagement and retention letters are generally held not to be

subject to the attorney-client privilege. See, e.g., In re Independent Services Organizations, Case

No. Civ.A. MDL–1021, 1999 WL 450906 at *2 (D. Kan. May 24, 1999) (“Correspondence and

fee arrangements disclosing consultation with an attorney and payment of the attorney’s generally

are not protected.”); Beanal v. Freeport-McMoRan, Inc., Case No. 96-1474, 1996 WL 251839 at

*1 (E.D. La. May 10, 1996) (ordering the production of an engagement letter); Newmarkets
                                                20
     Case 3:19-cv-02074-G Document 43 Filed 12/24/19                Page 21 of 24 PageID 824


Partners, LLC v. Sal. Oppenheim Jr. & Cie. S.C.A., 258 F.R.D. 95, 101 (S.D.N.Y. 2009) (holding

that engagement letters and fee arrangements are not protected by privilege). Second, to the extent

any privilege exists, it does not shield production of correspondence between DJ and its attorneys

because the NRA was a joint client with respect to the house transaction.

F.       Request 6: Documents Referring or Relating to Engagement Letters

         Request No. 5 seeks the production of “[a]ll documents that refer or relate to any such

engagement or retention letter relevant to Request No. 5.” Request No. 6 is proper for the same

reason that Request No. 5 is proper except for the fact that Request No. 6 seeks additional relevant

information because it will give rise to the discovery of evidence concerning DJ’s internal

deliberations concerning the retention of counsel with respect to the house transaction and thereby

permit the NRA to test the veracity of Ackerman’s assertions concerning it and DJ’s conduct in

that transaction. DJ’s invocation of the attorney-client privilege with respect to Request No. 6 is

inappropriate for the same reasons the privilege is inapplicable to Request No. 5. With respect to

DJ’s arguments that Request No. 6 imposes an undue burden, such arguments are vague,

conclusory, without substantiation, and thus ought to be ignored.

G.       Request No. 7: Documents Concerning Meetings And Communications Concerning
         The Company Agreement Of WBB.

         Request No. 7 seeks the production of “[a]ll documents concerning meetings and

communications involving the actual or potential members, managers, or investors with respect to

the Company Agreement of WBB Investments, LLC, dated May 11, 2018.” These documents are

material and relevant because they will afford the NRA insight into the discussions and

communications of the members of DJ Investments with respect to the contemplated LaPierre

house transaction. Such information will allow the NRA to test the veracity of Ackerman’s

assertions concerning it and DJ’s conduct as it relates to that transaction. DJ’s invocation of the


                                                21
     Case 3:19-cv-02074-G Document 43 Filed 12/24/19              Page 22 of 24 PageID 825


attorney-client privilege with respect to this Request is improper for the same reasons as its

invocation with respect to Request No. 5 is improper. With respect to DJ’s arguments that Request

No. 6 imposes an undue burden, such arguments are vague, conclusory, without substantiation,

and thus ought to be ignored.

H.       Request No. 8: Documents Concerning DJ’s Transactions.

         Request No. 8 seeks production of “documents and records sufficient to show Your

transactions between January 1, 2016, and the present, in which You purchased, sold, traded,

leased, borrowed, collateralized, gifted, accepted or auctioned any property or asset, and the

counterparty or counterparties to each such transaction.” While DJ’s assertions of burden with

respect to this request are—as with respect to all of DJ’s reference to burden—vague, conclusory,

and without substantiation, DJ’s position with respect to Request No. 8 is particularly difficult to

reconcile with its repeated insistence concerning the limited amount of business conducted by DJ.

It cannot be the case that documents and records relating to the conduct of five people with respect

to only two transactions—one of which was not even consummated—are so extensive such that

their collection and production would impose an undue burden upon DJ. Moreover, such records

are clearly relevant in that they will allow the NRA to test the veracity of Ackerman’s assertions

concerning it and DJ’s conduct with respect to the LaPierre house transaction.

I.       Request No. 9: Documents Concerning the Intent of DJ’s Transactions.

         Request No. 9 seeks production of “documents referring to the purpose or intent of the

transaction[s]” considered or entered into by DJ Investments. This request is proper for the same

reasons that Request No. 8 is proper. DJ’s arguments that this request imposes an undue burden

are vague, conclusory, without substantiation, and thus ought to be ignored.




                                                22
     Case 3:19-cv-02074-G Document 43 Filed 12/24/19               Page 23 of 24 PageID 826


J.       Request No. 10: Documents Concerning DJ’s Financial Condition.

         Request No. 10 seeks production of “[a]ll documents and records that refer or relate to your

financial condition, including, but not limited to, balance sheets, income statements, cash flow

statements, and tax returns created between January 1, 2016, and the present.” This request seeks

information that is relevant to Ackerman’s contentions regarding it and DJ’s conduct with respect

to the LaPierre house transaction. In particular, details of DJ’s financial condition will make clear

the extent to which it operated as an instrumentality of Ackerman, whether it received any funds

from the NRA or Ackerman, whether it had substantial expertise in the real estate market so as to

make more likely that Ackerman suggested its participation in the house transaction, and other

matters relevant to Ackerman and DJ’s conduct with respect to that transaction. DJ’s arguments

that this request imposes an undue burden are vague, conclusory, without substantiation, and thus

ought to be ignored.

                                              VI.
                                          CONCLUSION

         For all the aforementioned reasons, DJ’s Motion should be denied.




                                                 23
  Case 3:19-cv-02074-G Document 43 Filed 12/24/19                 Page 24 of 24 PageID 827


Dated: December 24, 2019                             Respectfully submitted,

                                                     BREWER, ATTORNEYS &
                                                     COUNSELORS


                                                By: /s/ Michael J. Collins
                                                    Michael J. Collins, Esq.
                                                    State Bar No. 00785493
                                                    mjc@brewerattorneys.com
                                                    Jason C. McKenney, Esq.
                                                    State Bar No. 24070245
                                                    jcm@brewerattorneys.com
                                                    1717 Main Street, Suite 5900
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 653-4000
                                                    Facsimile: (214) 653-1015

                                                     ATTORNEYS FOR PLAINTIFF THE
                                                     NATIONAL RIFLE ASSOCIATION OF
                                                     AMERICA


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 24th day of

December 2019.




                                             /s/ Michael J. Collins
                                             Michael J. Collins




4830-9273-2591.2
2277-09




                                                24
